Per Curiam.

The admission in evidence of wooden slabs of a park bench on a charge of section 975 of the Penal Law was error. People v. Wolosky (296 N. Y. 236, 239) has established that possession of policy slips or similar articles in a criminal statute ‘ ‘ means something more than making marks on another man’s wall. ’ ’ In that case the marks were made on a marble slab affixed to the wall of a building. Here, the marks were made on wooden slabs of a park bench. The conclusion is the same in either case.
However, the use of the slabs as proof of the violation of section 974 of the Penal Law was proper.
The judgment of conviction under section 975 of the Penal Law should be reversed on the law and on the facts and the complaint dismissed; judgment of conviction under section 974 of the Penal Law is affirmed.
Concur — Streit, J. P., Hofstadter and Tilzer, JJ.
Judgment reversed in part and affirmed in part.